Citation Nr: 0825692	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-36 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Robin M. Webb, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeal (Board) from a rating decision 
of the VA Regional Office (RO) in Wichita, Kansas, that 
denied service connection for a right shoulder disability, a 
right knee disorder, and migraine headaches.  All three 
issues were remanded via a Board Remand in July 2007.  The 
purpose of the Remand was to obtain additional medical 
evidence.  The claim has since been returned to the Board.  

The Board notes that in the substantive appeal received in 
November 2005, the veteran affirmatively withdrew the issues 
of entitlement to service connection for hearing loss, 
tinnitus, Meniere's disease and left knee disability that had 
previously been appealed.  

The veteran was afforded a videoconference hearing at the RO 
in May 2006 before the undersigned Veterans Law Judge sitting 
at Washington, DC.  The transcript is of record.


FINDINGS OF FACT

1.  A claim for service connection for migraine headaches, a 
right shoulder disability, and a right knee disorder was 
received in September 2003.

2.  The veteran died on May [redacted], 2008, while her claim was 
being appealed to the Board.


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the veteran's claim for entitlement to service connection 
for a right knee disability.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1302 (2007). 

2.  The Board is without jurisdiction to consider the merits 
of the veteran's claim for entitlement to service connection 
for a right shoulder disability.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1302 (2007). 

3.  The Board is without jurisdiction to consider the merits 
of the veteran's claim for entitlement to service connection 
for migraine headaches.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the veteran died in May 2008, while her claim 
was pending before the Board.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

In Landicho, the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, held that, when a claimant 
dies during the course of an appeal, the appropriate remedy 
is to vacate the Board's decision from which the appeal was 
taken.  That action ensures that the Board decision and the 
underlying RO decision will have no preclusive effect in the 
adjudication of any accrued benefits claim derived from the 
veteran's entitlements; it also nullifies any previous RO 
merits adjudications because such determinations were 
subsumed in the Board's decision.  See 38 C.F.R. § 20.1104 
(2007); Yoma v. Brown, 8 Vet. App. 298 (1995).

The veteran's appeal to the Board therefore is rendered moot 
by virtue of her death and must be dismissed for lack of 
jurisdiction.  Dismissal of the instant appeal is therefore 
required.

In reaching this determination, the Board makes no opinion as 
to the merits of the veteran's appeal or any derivative claim 
that might be brought by any survivor.


ORDER

1.  Entitlement to service connection for a right shoulder 
disorder is dismissed.

2.  Entitlement to service connection for a right knee 
disability is dismissed.

3.  Entitlement to service connection for migraine headaches 
is dismissed.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


